Citation Nr: 0900341	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The veteran had active duty service from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's coronary 
artery disease, hiatal hernia and depression service 
connection claims, among other claims.

In a December 2005 statement the veteran's representative 
submitted a statement clarifying that the veteran was not 
appealing the February 2005 denials of service connection for 
diabetes mellitus and hypertension.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In letters dated in February 2005 and March 2005, the veteran 
detailed his treatment history, including providing the names 
and addresses of treatment providers, and the dates of that 
treatment.  The record does not document that the RO 
attempted to acquire records from his private psychiatrist, 
A. Sholosmakas, M.D., and his private primary care physician, 
Dr. L. Galante, M.D..  The veteran had previously submitted a 
release authorizing VA to obtain records from Dr. 
Sholosmakas.  While Dr. Galante has provided a summary of the 
veteran's treatment, VA has a duty to obtain records of the 
reported treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).  
These records are relevant to the claims, and as they are 
adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A.

In an August 2004 VA psychiatry treatment note it was 
reported that the veteran was in receipt of Social Security 
Administration (SSA) disability benefits (SSDI) and that he 
had stopped working in 1995 due to unspecified medical 
conditions.  The veteran has submitted some SSA records, but 
the decision awarding benefits and the medical records on 
which that decision was based, are not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  The veteran has not 
received notice on the rating or effective date elements of 
the claims.  Because the claim is being remanded for other 
reasons, VA will have an opportunity to provide notice on 
those elements.

In November 2005, the RO denied the veteran's claim for 
pension benefits on the basis that he did not have war time 
service.  A memorandum entitled "notice of disagreement" 
(NOD) and dated December 23, 2005,was submitted by the 
veteran's representative expressing dissatisfaction with the 
RO's "recent rating decision."  There was no other recent 
rating decision for which a NOD had not been submitted.  A 
statement of the case (SOC) has not been issued with regard 
to the notice of disagreement.

The Board is required to remand the nonservice-connected 
pension issue to the agency of original jurisdiction for 
issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran a letter that 
informs him of the disability rating and 
effective date elements of the case.

2.  Take the necessary steps to obtain 
copies of the veteran's treatment records 
from Drs. Sholosmakas and Galante, M.D.

3. Contact SSA and request all decisions 
and medical records associated with the 
veteran's award of SSA benefits.  Any 
records received should be associated with 
the claims folder.

4.  Once the above development has been 
completed, the veteran should be scheduled 
for a VA cardiology examination to 
determine the etiology of his current 
coronary artery disease.  The examiner 
should review the claims folder and 
acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has coronary artery disease that 
began in service, is related to a disease 
or injury in service, or was otherwise 
aggravated by his service.

5.  A SOC should be issued as to the 
appeal for a nonservice-connected pension.  
This issue should not be certified to the 
Board unless a timely substantive appeal 
is received.

6.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


